DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3-9, 11-18. The examined Claims are 1, 3-9, 11-18, with Claims 1, 17 being amended herein.

Response to Arguments

	Applicant has mainly amended independent Claims 1 and 17 to omit the limitation that the battery modules are set on “and directly contact with” an upper surface of the tray.

	Per Applicant amendments to Claims 1 and 17, the previous rejections of record under 35 U.S.C. 112(a) are hereby withdrawn.

	Furthermore, Applicant presents arguments versus the prior art references of record (i.e. Seo, Michelitsch, Kano) (Pages 7-11 of Remarks). In particular, Applicant notes that neither Seo nor Michelitsch teach or otherwise suggest spacing the I-beam connecting structure (in the case of Seo) or plate structure (in the case of Michelitsch) apart from the upper surface of the tray on which the battery modules are set (Pages 8-10 of Remarks). Applicant argues that the separators (24) in Kano are disposed inside each given storage module (16) such that they are positioned between adjacent storage cells (22) inside the given storage module (Pages 8-10 of Remarks). However, Applicant argues that Kano does not disclose such separators outside of a given storage module. Therefore, said separators do not equate to a “connecting assembly” connected between two adjacent given storage modules of Kano, wherein said connecting assembly is spaced apart from an upper surface of a tray on which the two adjacent given storage modules are set (Pages 8-10 of Remarks). 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 3-9, 11-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claims 1 and 17 are Seo et al. (WO 2018186582, using the English equivalent US 2019/0267682 for translation/citation purposes), Michelitsch (US 2014/0141298), and Kano et al. (US 2016/0359153).

Seo teaches a battery pack (Abstract, [0001]). As illustrated in Figures 1-4, Seo teaches that the battery pack comprises a plurality of battery modules (100), wherein two or more of said battery modules are arranged side by side in a first direction (i.e. the x-direction as shown in Figure 3) ([0033]-[0034]). As illustrated in Figures 4-5, 7-8, Seo teaches that the battery pack comprises a plurality I-beam connecting structures (“connecting assemblies”), wherein each of said connecting structures is connected between two adjacently arranged battery modules ([0046], [0058], [0060]-[0061]). Seo teaches that the battery modules and I-beam structures of are set on the upper surface of a tray (200) (“tray”) ([0034]). As illustrated in Figures 7-8, each connecting structure comprises a heatsink structure (600), wherein the heatsink structure comprises a heat conduction medium (700) which is made of elastically deformable silicone rubber (“elastic connecting member” which is “made of rubber or foaming material”) ([0060]-[0061]). As illustrated in Figure 8, the heat conduction medium elastically deforms in the first direction such that the two adjacently arranged battery modules are elastically connected by a given connecting structure ([0060]-[0061]). As illustrated in Figures 4-5, 7-8, each connecting structure further comprises an I-beam frame (510) (“rigid connecting member”) for matching with the heat conduction medium, wherein the heat conduction medium is connected between the I-beam frame and an “end plate” (i.e. the leftmost/rightmost surface of a given battery module, as illustrated in Figure 6, which interfaces with a given I-beam connecting structure) of at least one battery module of the two adjacently arranged battery modules ([0046], [0058], [0060]-[0061]).
Michelitsch teaches a battery (“battery pack”) (Abstract, [0002]). As illustrated in Figures 1-2, 5, Michelitsch teaches that the battery comprises a plurality of battery modules (2) wherein two or more of said battery modules are arranged side by side in a first direction (i.e. the y-direction as shown in Figure 1) ([0030]). As illustrated in Figures 2, 5-6, 10, Michelitsch teaches that the battery comprises a plurality of structurally stiff plate structures (“connecting assemblies”), wherein each of said plate structures is connected between two adjacently arranged battery modules ([0030]). Michelitsch teaches that the battery modules and stiff plate structures are set on the upper surface of a bottom plate (11) (“tray”) ([0030]). As illustrated in Figures 6, 10, Michelitsch teaches that each plate structure comprises an elastic insulation layer (6a) which is made of foam, wherein the elastic insulation layer allows for the even and gentle distribution of pressure (“elastic connection member being able to elastically deform in the first direction” which is “made of foaming material”) ([0030]). As illustrated in Figures 6, 10, the two adjacently arranged battery modules are elastically connected by a given plate structure. As illustrated in Figures 6, 10, the elastic insulation layer is directly connected to surfaces of two “end plates” (i.e. the leftmost/rightmost surface of a given battery module, as illustrated in Figure 6, which interfaces with a given plate structure) of the two adjacently arranged battery modules.
Kano teaches an electric storage device (Abstract, [0003]). As illustrated in Figures 2-3, Kano teaches that the device comprises a battery module (16) comprising battery cells (22) therein, wherein a plurality of separators (24) are connected between adjacent two battery cells ([0026]-[0027]). As illustrated in Figures 2-3, the battery module is further set on and in direct contact with an upper surface of the mounting plate (18) ([0033]). More specifically, the mounting plate comprises protruded displacement absorbing parts (46a, 46b), and the battery module is set on an upper surface of said displacement absorbing parts so as to be in direct contact with said upper surface of said displacement absorbing parts ([0033]). As illustrated in Figure 3, the battery module is set on the mounting plate such that each separator does not contact a displacement absorbing part and is therefore spaced apart from the upper surface of the displacement absorbing part. Kano teaches that the displacement absorbing parts help absorb displacement in the stacking direction by allowing for deformation in the stacking direction ([0033]).

However, independent Claims 1 and 17 each require that the battery pack further comprises a tray, wherein the battery modules are set on an upper surface of the tray while the “connecting assembly” (constructed in the manner set forth in Claim 1 or 17) is spaced apart from the upper surface of the tray.

Neither Seo nor Michelitsch teach or otherwise suggest spacing the I-beam connecting structure (in the case of Seo) or plate structure (in the case of Michelitsch) apart from the upper surface of the tray on which the battery modules are set. The separators (24) in Kano are disposed inside each given storage module (16) such that they are positioned between adjacent storage cells (22) inside the given storage module. However, Kano does not disclose such separators outside of a given storage module. Therefore, said separators do not equate to a “connecting assembly” connected between two adjacent given storage modules of Kano, wherein said connecting assembly is spaced apart from an upper surface of a tray on which the two adjacent given storage modules are set.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729